          Case 1:20-cv-11892-NMG Document 1 Filed 10/20/20 Page 1 of 3
                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


ROBERT ASIPI,                                        )
    Plaintiff                                        )      COMPLAINT
                                                     )
                                                     )
v.                                                   )      Case No.: 1:20-cv-11892
                                                     )
NEW ENGLAND GYPSUM SUPPLY, INC.,                     )
     Defendant                                       )

                                           PARTIES

1.     Plaintiff Robert Asipi is an individual who resides at 345 Cedar Street, Apartment 2,

Manchester, New Hampshire.

2.     Defendant New England Gypsum Supply, Inc. is a Georgia corporation with a principal

office at 100 Crescent Centre Parkway, Suite 800, Tucker, Georgia.

                                        JURISDICTION

3.     Jurisdiction exists pursuant to 28 U.S.C. § 1332. The amount in controversy exceeds

seventy-five thousand dollars ($75,000) exclusive of costs and interest.

4.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2).

                                             FACTS

5.     On August 16, 2018, plaintiff Robert Asipi was working in an elevated boom lift at the

Encore Casino construction site in Everett, Massachusetts. As he was operating the boom lift, a

truck being driven by an agent, servant, or employee of defendant New England Gypsum

Supply, Inc. struck the base of the boom lift, causing the upper portion of the lift in which Mr.

Asipi was working to swing wildly and strike the side of the building.

6.     The cause of the incident was the carelessness and negligence of defendant New England

Gypsum Supply, Inc.’s agent, servant, or employee in the operation of its motor vehicle.
          Case 1:20-cv-11892-NMG Document 1 Filed 10/20/20 Page 2 of 3



7.     At all times material to this complaint, the driver of defendant New England Gypsum

Supply, Inc.’s vehicle was acting in his capacity as an agent, servant, or employee of defendant.

8.     As a result of the collision, plaintiff Robert Asipi was caused to sustain personal injuries.

9.     As a result of the injuries sustained as aforesaid, plaintiff Robert Asipi was caused to

suffer great pain of body and anguish of mind, his earning capacity has been and will be

impaired for a long period of time, and she has expended and will continue to expend large sums

of money for medical care and attendance.

                                      CAUSE OF ACTION

                  (This Cause of Action Specifically Incorporates by Reference
                         All of Those Paragraphs Previously Set Forth)

First Cause of Action

10.    This is an action by plaintiff Robert Asipi against defendant New England Gypsum

Supply, Inc. for negligence resulting in personal injuries.

                                    DEMAND FOR RELIEF

11.    Plaintiff Robert Asipi demands judgment against defendant New England Gypsum

Supply, Inc. as to the First Cause of Action in the amount of the damages sustained, seven-

hundred and twenty-five thousand dollars ($725,000.00), together with interest and costs.
         Case 1:20-cv-11892-NMG Document 1 Filed 10/20/20 Page 3 of 3



                                        JURY DEMAND

      The plaintiff claims a trial by jury.



                                              Plaintiff,
                                              By His Attorneys
                                              LAW OFFICES OF SAMUEL A. SEGAL




                                              _____________________________________
                                              Samuel A. Segal
                                              BBO # 679978
                                              111 Beach St., Ste. 1
                                              Boston, MA 02111
                                              617-383-3542
                                              sam@segallawmass.com

Dated: July 19, 2019
